IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41244

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 544
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 4, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GERALD W. SILENCE,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of five years, with two years
       determinate, and a consecutive indeterminate sentence of five years for two
       counts of the sale of unregistered securities, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Gerald W. Silence pled guilty to two counts of the sale of
unregistered securities. Idaho Code §§ 30-14-301, 30-14-508. The district court sentenced
Silence to a unified term of five years, with two years determinate, for the first count and a
consecutive indeterminate term of five years for the second count. Silence subsequently filed an
Idaho Criminal Rule 35 motion for reduction of his sentences, which the district court denied.
Silence now appeals, contending his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Silence’s judgment of conviction and sentences are affirmed.




                                                   2